LAY, Circuit Judge
(concurring).
I concur in the affirmance of the district court’s judgment on the ground that plaintiff has demonstrated no anti-competitive effect flowing from the Minnesota Vikings Football Club’s requirement that a season ticket holder purchase tickets to the exhibition games along with regular season games. The basis of the district court’s grant of summary judgment, i. e., that there existed no “coercive effect” since there were available some regular tickets (approximately 2,500 to 4,000) for purchase by the general public for each game gives me concern. It is difficult for me to say as a matter of law that no coercion exists. Assuming the other elements of a “tie-in” could be proved, I would think whether coercion exists is a question of fact to be evaluated in light of all of the attendant circumstances.